UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                               No. 98-1261



KARON ANN PARHAM,

                                               Plaintiff - Appellant,

          versus


PEPSICO, INCORPORATED,

                                                Defendant - Appellee.



Appeal from the United States District Court for the Eastern Dis-
trict of North Carolina, at Raleigh. W. Earl Britt, Senior Dis-
trict Judge. (CA-95-307-5-BR)


Submitted:   August 25, 1998              Decided:   November 23, 1998


Before MURNAGHAN, LUTTIG, and WILLIAMS, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Karon Ann Parham, Appellant Pro Se. Louis B. Meyer, III, POYNER &
SPRUILL, Raleigh, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Karon Ann Parham appeals the district court’s orders denying

her motions to accept newly discovered evidence and for entry of

default judgment. We have reviewed the record and the district

court’s orders and find no reversible error. We affirm the denial

of Parham’s motions because the motion to accept newly discovered

evidence was untimely under Fed. R. Civ. P. 60(b), and the district

court lacked jurisdiction to reopen default judgment proceedings

after entering final judgment. We deny Parham’s motion for oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process. We deny Parham’s motions for sanctions,

to produce evidence, and command attendance at hearing. We grant

Pepsico’s second amended motion for sanctions under Fed. R. App. P.

38 for filing a frivolous appeal, but decline to grant Pepsico’s

request for an order enjoining Parham from filing any future

actions against Pepsico in federal court. Instead of particularized

fees and costs, we order Parham to pay sanctions in the amount of

$500. See In re Vincent, 105 F.3d 943, 945 (4th Cir. 1997).




                                                          AFFIRMED




                                2